
	
		I
		112th CONGRESS
		2d Session
		H. R. 5885
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2012
			Mr. Bishop of New
			 York (for himself and Mr.
			 Israel) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to add New York to the New England Fishery Management Council,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New York Fair Fishing Act of
			 2012.
		2.Addition of New
			 York to New England Fishery Management CouncilSection 302(a)(1)(A) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(A)) is
			 amended—
			(1)by inserting
			 New York, after New Hampshire,;
			(2)by striking
			 except and inserting except New York and
			 except;
			(3)by striking
			 18 and inserting 21; and
			(4)by striking
			 12 and inserting 14.
			
